BLACK, Judge (dissenting). Although I agree with the majority that the facts of this case could support an order to suppress, I believe there is substantial evidence to support the trial court’s decision denying the motion. I must therefore respectfully dissent. On appeal from the denial of a motion to suppress, we are to view the evidence in the manner most favorable to the state, indulge all reasonable inferences in support of the trial court’s decision, and disregard all inferences and evidence to the contrary. State v. Blakely, 115 N.M. 466, 468, 853 P.2d 168, 170 (Ct.App.), cert. denied, 115 N.M. 535, 854 P.2d 362 (1993). If there is substantial evidence under this approach, the Court of Appeals will not disturb the trial court’s denial of a motion to suppress. State v. Roybal, 115 N.M. 27, 29, 846 P.2d 333, 335 (Ct.App.), cert. denied, 114 N.M. 550, 844 P.2d 130 (1992). The Artesia police (the police) received a telephone call from a local resident, Wayne Cook, who reported that a pickup truck had been abandoned at his house. Cook told the police he wanted the vehicle removed because he was “in fear” that it was stolen. Cook testified that, before the truck was delivered to his house, he had been told it would be left for a “few days.” The truck had been at his residence for almost a month when he called the police. (In the meantime, Cook’s wife had sent word to the person who had originally been given permission to store the truck that it should be removed.) When the police arrived at the Cook residence, they found a new 1992 GMC pickup truck without a license plate. The Vehicle Identification Number (VIN) on the dashboard was covered by an envelope. The police officers left and attempted to contact the addressee of that envelope. The addressee said he knew nothing about the vehicle, but that the envelope should be in the possession of Defendant, Mike Guebara. The police attempted to locate Defendant but were unable to do so. Because there was a temporary dealer’s permit on the truck, the police attempted to contact the named dealer, Dynamite Motors of Roswell. The Chaves County Sheriffs Office, however, informed them that Dynamite Motors was not a registered dealer in that county. The police also attempted to locate the person who had originally left the vehicle at Cook’s house, but were again unsuccessful. Based on these facts, the trial court made a factual determination that the pickup truck had been abandoned. Other appellate courts have sustained findings of abandonment on much less compelling evidence. See United States v. Gulledge, 469 F.2d 713, 715 (5th Cir.1972) (men who asked to leave rented trailer at service station for “two or three days” had abandoned it after eleven days); United States v. Gibson, 421 F.2d 662, 663 (5th Cir.) (per curiam) (car left at auto dealership for six days was abandoned), cert. denied, 400 U.S. 837, 27 L.Ed.2d 71 (1970); Hawley v. Commonwealth, 206 Va. 479, 144 S.E.2d 314, 317 (1965) (owner who had requested motel operator’s permission to leave vehicle at motel for “three or four days” had abandoned vehicle by eighth day), cert. denied, 383 U.S. 910, 86 S.Ct. 894, 15 L.Ed.2d 665 (1966). In considering the reasonableness of a search, the issue is not whether the ownership of the property is abandoned, but rather whether circumstances indicate that the property owner has forfeited any legitimate expectation of privacy. City of St. Paul v. Vaughn, 237 N.W.2d 365, 370-71 (Minn. 1975); see United States v. Barlow, 17 F.3d 85, 88 (5th Cir.), cert. denied, — U.S. -, 115 S.Ct. 148, 130 L.Ed.2d 88 (1994). A police officer who encounters an abandoned vehicle has a right, if not the duty, to investigate the ownership of the vehicle. See Barlow, 17 F.3d at 88; Muegel v. State, 257 Ind. 146, 272 N.E.2d 617, 620 (1971). In this case it was more than such a chance discovery. The police did not encounter this pickup on a street or in a vacant lot. Rather, they were expressly summoned by Cook to investigate the ownership of a truck left on his property long past the period of his permission. Cook told the police he was “in fear” that the truck was stolen. Cook had a right to have the vehicle inspected and removed. I believe that his request to the police was a valid consent for a VIN search. Commonwealth v. Grabowski 306 Pa.Super. 483, 452 A.2d 827, 832-33 (1982) (when defendant delivered car to proprietor of gas station with instructions to find buyer, proprietor had authority to consent to inspection of VIN under vehicle); see also Fears v. State, 152 Ga.App. 817, 264 S.E.2d 284, 285 (1979) (defendant’s sister had a right to call police and consent to a search after finding gun in bag defendant left at her house). The majority argues that NMSA 1978, Section 66-3-508 (Repl.Pamp.1994), requires the police to impound a vehicle before searching it. Under well-recognized law, had the police impounded the vehicle, probable cause would not have been required to conduct a search and inventory. See Colorado v. Bertine, 479 U.S. 367, 107 S.Ct. 738, 93 L.Ed.2d 739 (1987). Furthermore, our impoundment statute, NMSA 1978, Section 66-3-507(B) (Repl.Pamp.1994), does not require probable cause to conduct an inventory, only to retain the vehicle for more than six days. Even if uncovering the VIN constituted a search within the meaning of the Fourth Amendment, see New York v. Class, 475 U.S. 106, 118-19, 106 S.Ct. 960, 968-69, 89 L.Ed.2d 81 (1986); Muegel, 272 N.E.2d at 620, it is difficult to understand how Defendant was prejudiced by the far less intrusive step of sliding the envelope down the dashboard with a hanger. I would affirm the finding of the trial court that the police acted reasonably in uncovering the VEN and attempting to ascertain the proper registration of the vehicle. I must therefore respectfully dissent.